Citation Nr: 1012121	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 
and also from April 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's October 2007 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, the Board's remand orders were not 
complied with.  

The Veteran asserts that he cannot maintain gainful 
employment due to his service-connected disabilities.  As his 
representative points out, during the course of this appeal 
the Veteran's combined disability evaluation has increased 
from 50 percent to 80 percent.  There is also some suggestion 
that the Veteran's overall symptoms have worsened since the 
last relevant examination, and that there are now more 
disabilities to consider in an employability determination.

A VA opinion was sought as to whether the Veteran's service-
connected disabilities alone rendered him unemployable.  In 
August 2004 a VA examiner opined that the Veteran could 
handle sedentary employment only.  However, at that time, 
service connection was only in effect for traumatic 
arthritis, right knee, with chondromalacia and right total 
knee replacement due to arthritis; instability, right knee 
associated with the previously listed right knee disability; 
and for scar, left inguinal region, residuals, node incision.  
Since that examination, the Veteran was awarded service 
connection for degenerative arthritis of the left knee and 
degenerative arthritis of the right hip, both evaluated as 10 
percent disabling. Additionally, the Veteran's disability 
evaluation for right total knee replacement due to arthritis 
was raised from 30 percent to 60 percent.  Given these 
changes in circumstances, a new VA examination is necessary 
to determine if the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.

The Board notes that the October 2007 remand indicated, as 
noted above, that the Veteran should be afforded a VA 
examination to ascertain whether he was unemployable due to 
service-connected disabilities.  The remand additionally 
indicated that the examination should be conducted by a 
physician.  However, the examination conducted during 
September 2009 was not conducted by a physician and indicated 
that the Veteran was unemployable due to cervical and lumbar 
disc disease with radiculopathy, degenerative joint disease 
of the knee, and degenerative joint disease of the hip.  
Thus, the examiner apparently considered non-service 
connected conditions in arriving at the conclusion that the 
Veteran was unemployable.  The Veteran should be afforded 
another VA examination consistent with the October 2007 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It will be requested that the examiner be an appropriate 
examiner who has not previously treated the Veteran.

The Board notes that the Veteran reports that he is a high 
school graduate who completed a post-high school associates 
degree related to drug and alcohol abuse counseling.  
Additionally, the claims file shows he has engaged in various 
types of work for various amounts of time throughout his 
lifetime.  It appears that his most recent employment has 
been as a bus driver, and as a part-time monitor at a 
homeless shelter.  The Veteran reports that he stopped 
working as a bus driver because of knee and back pain.  
According to an October 2004 letter from the senior 
residential supervisor of the homeless shelter where the 
Veteran worked, the Veteran had extreme physical limitation 
and struggled to complete minor tasks, such as filing or 
serving meals.  Any decision or opinion regarding 
employability should not take into account non-service-
connected conditions and advancing age.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination(s) by an appropriate examiner 
with appropriate expertise to determine 
the impact of the service-connected 
disabilities on the Veteran's 
employability.  The examiner should note 
in the examination report that they are a 
physician.  The claims files must be made 
available for review by the examiner(s), 
and the examiner(s) should note such 
review in the report.  The examiner(s) 
should identify the limitations resulting 
from each service-connected disability and 
provide an opinion as to whether the 
Veteran's service-connected disabilities 
are sufficiently severe, by themselves, to 
render him unable to maintain any form of 
substantially gainful employment 
consistent with his education and 
industrial background.  The rationale for 
all opinions expressed must also be 
provided.  Again only service connected 
disorders are for consideration and age 
and non-service connected disorders are 
not for consideration.

2.  After completion of the above, the 
AMC/RO should review the record and 
readjudicate the Veteran's claim for TDIU 
in light of any additional evidence added 
to the record assembled for appellate 
review.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


